      Case 2:20-cv-00726-KJM-DB Document 8 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    KANE MICHAEL THOMPSON,                             No. 2:20-cv-0726 KJM DB P
11                       Petitioner,
12           v.                                          FINDINGS AND RECOMMENDATIONS
13    M.E. SPEARMAN,
14                       Respondent.
15

16          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

17   corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1) (“Thompson II”). The matter was referred to

18   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          A review of the petition filed in this action indicates that it is a virtual duplicate of the

20   petition earlier-filed in Thompson v. Spearman, 2:19-cv-2328 KJM DB P (“Thompson I”).

21   (Compare Thompson II, ECF No. 1, with Thompson I, ECF No. 1) (alleging same claims). For

22   this reason, the undersigned shall recommend that this action be dismissed as such.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED as

24   duplicative of Thompson v. Spearman, No. 2:19-cv-2328 KJM DB P.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

27   being served with these findings and recommendations, petitioner may file written objections

28   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
                                                         1
      Case 2:20-cv-00726-KJM-DB Document 8 Filed 10/02/20 Page 2 of 2

 1   and Recommendations.” Petitioner is advised that failure to file objections within the specified

 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 3   (9th Cir. 1991).

 4   Dated: October 1, 2020

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/thom0726.dup.dsms.f&r
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
